The ten days' time "after notice of decision" denying a motion for new trial or "other termination" of such a motion, within which a party may file demand for record under section 953a of the Code of Civil Procedure, or may serve a proposed bill of exceptions under section 650 of the Code of Civil Procedure, commences to run immediately upon the failure of thetrial court to pass on the motion within three months after the verdict of the jury or service on the moving party of notice of decision of the court. (Code Civ. Proc., sec. 660.) Written
notice of the decision denying the motion is not essential under these particular statutory provisions. Actual notice only is required, and in the event of such a termination of the new trial proceeding, as we have stated, the law itself gives the notice. *Page 131 
It follows that no valid proceeding for a record in lieu of a bill of exceptions, or for a bill of exceptions, was ever instituted, and, consequently, that the time for filing transcript on appeal in this court expired before the making of this motion.
This conclusion necessitates the dismissal of the appeal.
The appeal is dismissed.